Citation Nr: 0323858	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by sleep disturbances, claimed as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by muscle twitching, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disorder 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems (including irritable bowel syndrome), claimed as due 
to an undiagnosed illness.

6.  Entitlement to service connection for a disorder 
manifested by memory loss, claimed as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a disorder 
manifested by knots on the knuckles, claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for cervical strain.

9.  Entitlement to service connection for bilateral inguinal 
hernias.

10.  Entitlement to a rating in excess of 20 percent for 
abdominal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1982 to July 1985, and from November 1990 to July 1991.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  In May 2003 the RO 
provided what appears to be adequate notice under the 
Quartuccio guidelines.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii), which enabled the 
Board to develop additional evidence and consider it in the 
first instance.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

Although the RO attempted to obtain for the record the 
veteran's complete service medical records, certain 
processing medical reports (such as of entrance and 
separation examinations for his second period of active 
service from November 1990 to July 1991) which, presumably, 
were compiled are not of record.  Such reports may contain 
information critical to the matters at hand.  If they exist, 
they must be associated with the claims file for the record 
to be complete for appellate review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for reports of the 
veteran's examinations for entrance to 
and separation from his second period of 
service (November 1990 to July 1991) and 
any other outstanding examination reports 
pertaining to that period of service at 
all facilities where such records may be 
stored.  The search should specifically 
include among all of his service 
personnel files.  The veteran should also 
be asked if he has copies of those 
records and, if so, to submit them for 
the record (he should be advised that he 
must respond to this request for 
information).  If the records cannot be 
found, or if they have been irretrievably 
lost or destroyed, it should be so 
certified.  (And, if the records are not 
located, the scope of the search should 
be documented for the record.)

2.  The RO should then review the entire 
record and re-adjudicate the claims in 
light of any additional information 
received.  If any claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


